DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Amendments to claim 1 were found allowable, claims 2-4,6-7 and 10 are allowed as well based on dependency from claim 1. Claims 5,8,9 are cancelled.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/24/2022, and 03/22/2022  are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephenson Cynt on 08/15/2022.
The application has been amended as follows: Amend claim 1 by merging claims 8 and 9 to claim 1.   Amend claim 6 to fix dependency to be from claim 1 instead of being from cancelled claim 5. 
Please amend claim 1 as follows: Claim 1 –” A motor comprising a rotor including: a rotor core to rotate on a rotary shaft; permanent magnets inserted in magnet insertion holes formed in the rotor core; first and second end plates provided on both end faces of the rotor core respectively in an axial direction; and a stator arranged outside the rotor and including a stator core and a winding wound around the stator core, wherein the winding has a coil end part projecting in the axial direction from the stator core, the first end plate includes a base part covering one end of the magnet insertion holes, a blade part provided on a surface of the base part, the second end plate is not provided with parts corresponding to the blade part of the first end plate, the rotor includes a cooling hole having an opening between the blade part of the first end plate and the rotary shaft and passing through the rotor core and the second end plate, the first end plate includes a first opening communicating with the cooling hole, the second end plate includes a second opening communicating with the cooling hole, the second opening of the second end plate is larger than the first opening of the first end plate, during a rotation of the rotor, the blade part generates pressure difference between both ends of the rotor in the axial direction, and 2 Serial No. 16/483,240Attorney Docket No. 129I_063_TN the blade part faces the coil end part in a radial direction of the rotor, wherein a guide part extending towards the first end plate is formed in an opening part of the cooling hole on a second end plate side, wherein the guide part is formed integrally with the second end plate."- -
Re-claim 6: Line 1,  Change the number “5” with the number “1”.
Cancel claims 8 and 9. 
Allowable Subject Matter
Claims 1-4,6-7 and 10 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The following is an examiner’s statement of reasons for allowance: 
In re Claim 1 recites, inter alia, “A motor comprising a rotor including: a rotor core to rotate on a rotary shaft; permanent magnets inserted in magnet insertion holes formed in the rotor core; first and second end plates provided on both end faces of the rotor core respectively in an axial direction; and a stator arranged outside the rotor and including a stator core and a winding wound around the stator core, wherein the winding has a coil end part projecting in the axial direction from the stator core, the first end plate includes a base part covering one end of the magnet insertion holes, a blade part provided on a surface of the base part, the second end plate is not provided with parts corresponding to the blade part of the first end plate, the rotor includes a cooling hole having an opening between the blade part of the first end plate and the rotary shaft and passing through the rotor core and the second end plate, the first end plate includes a first opening communicating with the cooling hole, the second end plate includes a second opening communicating with the cooling hole, the second opening of the second end plate is larger than the first opening of the first end plate (annotated Fig.10), during a rotation of the rotor, the blade part generates pressure difference between both ends of the rotor in the axial direction, andSerial No. 16/483,240Attorney Docket No. 129I_063_TN the blade part faces the coil end part in a radial direction of the rotor. (annotated Fig.10 and Fig.11), wherein a guide part extending towards the first end plate is formed in an opening part of the cooling hole on a second end plate side, wherein the guide part is formed integrally with the second end plate (annotated Fig.10 and Fig.11). 
    PNG
    media_image1.png
    579
    599
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    559
    532
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    534
    525
    media_image3.png
    Greyscale

 	The closest prior art of record is Katsuyoshi  rotor with end plates and holes, however, the holes are not as suggested in claim 1.
    PNG
    media_image4.png
    278
    657
    media_image4.png
    Greyscale
 

    PNG
    media_image5.png
    339
    647
    media_image5.png
    Greyscale


 Also Haruno, US20140217858, or Jung 20180026493, or  fail to teach alone or in combination the structure of claim 1 above. 

    PNG
    media_image6.png
    491
    452
    media_image6.png
    Greyscale
 
None of the prior art of record above nor East searches nor ip.com NPL and Patent search nor  ip.com search nor PLUS search, cited art, teaches or suggest alone or in combination, the combination of claim 1 Inter alia, “A motor comprising a rotor including: a rotor core to rotate on a rotary shaft; permanent magnets inserted in magnet insertion holes formed in the rotor core; first and second end plates provided on both end faces of the rotor core respectively in an axial direction; and a stator arranged outside the rotor and including a stator core and a winding wound around the stator core, wherein the winding has a coil end part projecting in the axial direction from the stator core, the first end plate includes a base part covering one end of the magnet insertion holes, a blade part provided on a surface of the base part, the second end plate is not provided with parts corresponding to the blade part of the first end plate, the rotor includes a cooling hole having an opening between the blade part of the first end plate and the rotary shaft and passing through the rotor core and the second end plate, the first end plate includes a first opening communicating with the cooling hole, the second end plate includes a second opening communicating with the cooling hole, the second opening of the second end plate is larger than the first opening of the first end plate (annotated Fig.10), during a rotation of the rotor, the blade part generates pressure difference between both ends of the rotor in the axial direction, andSerial No. 16/483,240Attorney Docket No. 129I_063_TN the blade part faces the coil end part in a radial direction of the rotor, wherein a guide part extending towards the first end plate is formed in an opening part of the cooling hole on a second end plate side, wherein the guide part is formed integrally with the second end plate. The combination is unique and none of the prior art of record, PLUS Search , NPL Search of iq.ip.com or any cited art teach it  or suggest it alone or in combination.  The combination is specific in shape and structure and is to the point where the prior art does not explicitly disclose the combination as recited above. 
Claims 2-4, 6-7 and 10 are allowed based on dependency from allowable claim 1. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are in PTO 892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGED M ALMAWRI whose telephone number is (313)446-6565.  The examiner can normally be reached on Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Benitez can be reached on 5712701435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAGED M ALMAWRI/Primary Patent Examiner, Art Unit 2834